Case 3:19-cv-07545-WHA Document 166-6 Filed 01/30/20 Page 1 of 21




              Exhibit
                F
                         Case 3:19-cv-07545-WHA Document 166-6 Filed 01/30/20 Page 2 of 21

                    Ex. F – Chart Comparing Proposed Settlement in Rimler to Proposed Settlement in Marciano


                                                                                              Judge Massullo Rimler Order
Rimler                                         Marciano                                       (Ex. F to Postman Decl.)

Plaintiffs did not submit declarations of      Plaintiffs did not submit declarations of      “Plaintiffs must provide their own
their own setting forth facts related to       their own setting forth facts related to       declarations setting forth the basic
their adequacy to serve as class               their adequacy to serve as class               material facts about their employment to
representatives.                               representatives.                               demonstrate their adequacy to represent a
                                                                                              settlement class. Their declarations should
                                                                                              also set forth whether they have worked in
                                                                                              each of the municipalities that impose
                                                                                              civil penalties that are being released, and
                                                                                              if not, why it is proper to release class
                                                                                              members’ local-ordinance claims that they
                                                                                              do not themselves possess. Plaintiffs
                                                                                              should also disclose whether they received
                                                                                              consideration of any kind, directly or
                                                                                              indirectly, for the release of their
                                                                                              individual claims because that bears on
                                                                                              their adequacy.” (p. 2.)

Ms. Liss-Riordan provided a calculation        Ms. Liss-Riordan provided a calculation        “[D]ue to the explicit release of additional
of values for pleaded claims alone. Rimler     of values for pleaded claims alone.            claims in the Settlement Agreement not
Liss-Riordan Dec. (“Dec.”) ¶¶ 20-42.           Marciano Liss-Riordan Dec. (“Dec.”)            pleaded in the First Amended Complaint
                                               ¶¶ 8-32.                                       or Proposed Second Amended Complaint,
Plaintiffs did not provide a full valuation
                                                                                              the Court believes Plaintiffs must provide
of all released claims or an explanation of    Plaintiffs did not provide a full valuation
                                                                                              a full valuation of all released claims and
their calculation; released claims include     of all released claims or an explanation of
                                                                                              provide the Court with an explanation of
all those defined in ¶¶ 2.2, 2.16, 2.29, and   their calculation; released claims include
                                                                                              how they calculated the value of these
2.41 of the Rimler Settlement & Release        all those defined in ¶¶ 2.18, 2.27, and 2.37
                                                                                              claims. If Plaintiffs do not believe that the
(“Release”).                                   of the Marciano Settlement & Release
                                                                                              valuation should extend to all released
                                               (“Release”).
                                                                                              claims, Plaintiffs must provide argument
                                                                                              supported by citation to legal authority in
                                                                                              support of their position.” (p. 2-3.)


                                                                    1
                        Case 3:19-cv-07545-WHA Document 166-6 Filed 01/30/20 Page 3 of 21

                   Ex. F – Chart Comparing Proposed Settlement in Rimler to Proposed Settlement in Marciano


                                                                                        Judge Massullo Rimler Order
Rimler                                      Marciano                                    (Ex. F to Postman Decl.)

PAGA penalties are discounted to 0.9% of PAGA penalties are discounted to 0.025%        “[W]hile a substantial discount for PAGA
their full value. Release ¶¶ 2.22-23;    of their full value. Release ¶¶ 2.22-23;       penalties may be reasonable, counsel
Notice, p. 3.                            Notice, p. 5.                                  failed to provide any factual or legal basis
                                                                                        to justify the near 100% discount. None of
                                                                                        the cases Plaintiffs cited justify the 0.09%
                                                                                        allocation. In a supplemental filing,
                                                                                        Plaintiffs must: (1) Justify the 0.09%
                                                                                        allocation; (2) Discuss the maximum civil
                                                                                        penalty that could be imposed if Plaintiffs
                                                                                        were to succeed on their PAGA claims;
                                                                                        and (3) Provide an evaluation of the
                                                                                        factors the Court would be called on to
                                                                                        consider in determining the ultimate civil
                                                                                        penalty amount.” (p. 3.)

Ms. Liss-Riordan claimed counsel            Ms. Liss-Riordan claimed counsel            “Plaintiffs’ counsel must disclose, in a
exchanged “extensive data” as part of       exchanged “extensive data” as part of       declaration, the “substantial data” that was
mediation. Dec. ¶ 7. She gives no further   mediation. Dec. ¶ 7. She gives no further   received in advance of mediation and the
detail.                                     detail.                                     discovery that was obtained in the Albert
                                                                                        case before the case was stayed.
The parties were engaged in discovery in
                                                                                        Generalized statements will be deemed
Albert when the matter was stayed, but
                                                                                        insufficient.” (p. 3.)
there is no detailing of that discovery.
Dec. ¶ 6

A fund of $250,000 is set aside as a        A fund of $350,000 is set aside as a        “Plaintiffs’ counsel must justify the
Dispute Resolution Fund. Release ¶ 2.9.     Dispute Resolution Fund. Release ¶ 2.9.     $250,000 set aside from the class and
There is no justification for this.         There is no justification for this.         explain how compensating for payments
                                                                                        mistakenly excluded from the class should
                                                                                        not be covered as part of the $450,000 set
                                                                                        aside for claims administration.” (p. 3.)


                                                                2
                        Case 3:19-cv-07545-WHA Document 166-6 Filed 01/30/20 Page 4 of 21

                   Ex. F – Chart Comparing Proposed Settlement in Rimler to Proposed Settlement in Marciano


                                                                                          Judge Massullo Rimler Order
Rimler                                      Marciano                                      (Ex. F to Postman Decl.)

“No more than thirty (30) calendar days     “Within fifteen (15) days after receiving     “Why are the parties relying on e-mail
after entry of the Preliminary Approval     the Class Information from Defendant, the     notice and then mailed notice? Were
Order (on the Mailed Noticed Date), the     Settlement Administrator shall send a         alternatives such as notice via the
Settlement Administrator shall send the     copy of the Class Notice by electronic        Postmates App considered? If so, why
Settlement Class Notice to the Settlement   mail to each potential Settlement Class       were they rejected? If not, why not?”
Class Members, via electronic mail.”        Member.” Release ¶ 6.3. “If any Class         (p. 4.)
Release ¶ 6.2. “If any Settlement Class     Notice sent via electronic mail to any
Notice sent via electronic mail to any      potential Settlement Class Member is
Settlement Class Member is                  undeliverable, the Settlement
undeliverable, the Settlement               Administrator shall then send the Class
Administrator shall mail the Settlement     Notice to the potential Settlement Class
Class Notice to each Settlement Class       Member’s postal mailing address on file
Member whose Settlement Class Notice        via first-class mail, to the extent such a
was undeliverable.” Release ¶ 6.5.          mailing address is on file.” Release ¶ 6.4.




                                                                 3
                         Case 3:19-cv-07545-WHA Document 166-6 Filed 01/30/20 Page 5 of 21

                    Ex. F – Chart Comparing Proposed Settlement in Rimler to Proposed Settlement in Marciano


                                                                                              Judge Massullo Rimler Order
Rimler                                         Marciano                                       (Ex. F to Postman Decl.)

The Exclusion/Objection deadline is 60         Objection date set at “within 45 days of       “Exclusion/Objection deadline: This is
days after the Mailed Notice Date.             the Notice Date.” Proposed Order, p. 3.        defined as ‘60 days after the Mailed
Release ¶ 2.12.                                At the same time, the settlement               Notice Date.’ (Proposed Settlement
                                               agreement pegs it at 60 days after the         Agreement, ¶ 2.12.) It is unclear what the
                                               Notice Date. Release ¶ 2.11.                   Mailed Notice Date purports to be.
                                                                                              Compare ¶¶ 3.1 and 6.2. Second, it’s
                                                                                              unclear if ‘initial distribution’ means
The settlement does not contain clear          The settlement does not contain clear          distribution via electronic mail or postal
terms requiring prompt mailing of Notices      terms requiring prompt mailing of Notices      mail. To the extent the parties are
by the Settlement Administrator if an          by the Settlement Administrator if an          referring to electronic mail, there is no
email returns undeliverable. See Release       email returns undeliverable. See Release       extension for those individuals to whom
¶ 6.5.                                         ¶ 6.4.                                         notice is accomplished via postal mail.
                                                                                              Are the parties agreeable to expanding the
                                                                                              ‘Mailed Notice Date’ to include initial
                                                                                              distribution when postal mail is utilized?
                                                                                              If the parties are opposed to extending the
                                                                                              60-day deadline, the settlement should
                                                                                              contain clear terms requiring prompt
                                                                                              mailing of Notices by the Settlement
                                                                                              Administrator if an email returns
                                                                                              undeliverable. (See Id. at ¶ 6.5.)” (p. 3-4.)

“The Plaintiffs and all Settlement Class       “The Plaintiffs and all Settlement Class       “What is the justification to exclude all
Members who receive a payment of any           Members who receive a payment of any           payments under the settlement from the
kind from the Total Settlement Amount          kind from the Total Settlement Amount          IRS reporting requirements? A declaration
(including, in the case of the Plaintiffs,     (including, in the case of the Plaintiffs,     from a tax expert will suffice to provide
Service Awards) expressly acknowledge          Service Awards) expressly acknowledge          the response on this issue.” (p. 4.)
that such payments shall be considered         that such payments shall be considered
non-wages for which an IRS Form 1099           non-wages for which an IRS Form 1099
will be issued, if required.” Release ¶ 4.2.   will be issued, if required.” Release ¶ 4.2.


                                                                    4
                        Case 3:19-cv-07545-WHA Document 166-6 Filed 01/30/20 Page 6 of 21

                   Ex. F – Chart Comparing Proposed Settlement in Rimler to Proposed Settlement in Marciano


                                                                                           Judge Massullo Rimler Order
Rimler                                      Marciano                                       (Ex. F to Postman Decl.)

“To be effective, such a request must       “To be effective, such a timely request        Opt outs: First, what interest do Plaintiffs
include the Settlement Class Member’s       must include the Settlement Class              have for preventing counsel to opt out on
name, address, and telephone number; a      Member’s name, address, and telephone          behalf of their clients, either individually
clear and unequivocal statement that the    number; a clear and unequivocal                or on behalf of a group? What is the
Settlement Class Member wishes to be        statement that the Settlement Class            justification for preventing counsel from
excluded from the Settlement Class; and     Member understands wishes to be                even helping submit an opt out? Second,
the signature of the Settlement Class       excluded from the Settlement Class and         explain the email procedures for opting
Member or the Legally Authorized            that the Settlement Class Members              out? (See Id. at ¶ 7.1.) For example, do
Representative (who is not the Settlement   understands that he or she is still bound by   class members have to download a form,
Class Member’s counsel) of the              the release of the PAGA Claims upon            complete it, print it, sign it, and attach it to
Settlement Class Member. The request        Final Approval of the Final Settlement         an email? Or may a class member simply
must be mailed or emailed to the            and Final Judgment; and the physical           opt out in the body of an email? To the
Settlement Administrator at the address     (“wet ink”) signature of the Settlement        extent class members may submit claim
provided in the Settlement Class Notice     Class Member or the Legally Authorized         forms through an online portal why are
and must be postmarked or emailed no        Representative of the Settlement Class         the procedures requesting exclusion
later than the Exclusion/Objection          Member (who is not the Settlement Class        different? Third, the Court should
Deadline.” Release ¶ 7.1.                   Member’s counsel). The request must be         ultimately decide whether a contested opt
                                            mailed or emailed to the Settlement            out is valid. (Id. at ¶ 7.5.).” (p. 4-5.)
                                            Administrator at the address provided in
                                            the Class Notice and must be postmarked
                                            no later than the Exclusion/Objection
                                            Deadline.” Release ¶ 7.1.




                                                                 5
                         Case 3:19-cv-07545-WHA Document 166-6 Filed 01/30/20 Page 7 of 21

                    Ex. F – Chart Comparing Proposed Settlement in Rimler to Proposed Settlement in Marciano


                                                                                              Judge Massullo Rimler Order
Rimler                                         Marciano                                       (Ex. F to Postman Decl.)

The settlement agreement requires              The settlement agreement requires              “Objections: First, to the extent the
objectors to file objections with Superior     objectors to file objections with the Court    Settlement Agreement requires objectors
Court of California, San Francisco County      and submit them to the Settlement              to file objections with the Court, this
and submit them to the Claims                  Administrator. Release ¶ 8.1-2.                requirement should be excluded. (Id. at ¶¶
Administrator. Release ¶ 8.1-2.                                                               8.1, 8.2, 8.4.) Second, no separate
                                                                                              ‘Notice’ of an intent to appear at the final
A notice of intent to appear at the final      A notice of intent to appear at the final
                                                                                              approval hearing, of any kind, should be
approval hearing is required for objectors.    approval hearing is required for objectors.
                                                                                              required. (See Id. at ¶ 8.4.) Third, a legal
Release ¶ 8.4.                                 Release ¶ 8.4.
                                                                                              basis for each objection should not be
A legal basis for any objection is required.   A legal basis for any objection is required.   required. (Id. at ¶ 8.3.) Fourth, to the
Release ¶ 8.3.                                 Release ¶ 8.3.                                 extent the settlement doesn’t provide an
There is no electronic procedure for           There is no electronic procedure for           email procedure / online submission portal
objections.                                    objections.                                    for Objections, the parties should explain
                                                                                              why. Fifth, what interest do Plaintiffs
Counsel may not submit objections.             Counsel may not submit objections.             have for preventing counsel to object on
Release ¶¶ 8.3, 8.5.                           Release ¶¶ 8.3, 8.5                            behalf of their clients, either individually
Settlement class counsel is given sole         Settlement class counsel is given sole         or on behalf of a group? What is the
responsibility to objections. Release ¶ 8.7.   responsibility to objections. Release ¶ 8.7.   justification for preventing counsel from
                                                                                              even helping submit an objection? (See Id.
Any “supporting papers” must be sent           Any “supporting papers” must be sent           at ¶¶ 8.3, 8.5.) Sixth, explain the purpose
along with objections. Release ¶ 8.2.          along with objections. Notice, p. 8.           and the effect of ¶ 8.7: “It shall be
                                                                                              Settlement Class Counsel’s sole
                                                                                              responsibility to respond” to any
                                                                                              objections made with respect to Counsel’s
                                                                                              award and Plaintiffs’ service awards.
                                                                                              Seventh, it’s not clear what “supporting
                                                                                              papers” are contemplated in ¶ 8.2.” (p. 5.)




                                                                    6
                         Case 3:19-cv-07545-WHA Document 166-6 Filed 01/30/20 Page 8 of 21

                    Ex. F – Chart Comparing Proposed Settlement in Rimler to Proposed Settlement in Marciano


                                                                                               Judge Massullo Rimler Order
Rimler                                         Marciano                                        (Ex. F to Postman Decl.)

Notice of exclusion must be within some        Notice of exclusion must be within some         “Exclusion of an Individual: What is a
undefined “reasonable amount of time.”         undefined “reasonable amount of time.”          ‘reasonable amount of time’ in which an
Release ¶ 6.11.                                Release ¶ 6.11                                  individual must notify the Settlement
                                                                                               Administrator that they have been
                                                                                               excluded from the class list? (See Id. ¶
Unclear what happens if there is no            Unclear what happens if there is no             6.11.) How does an individual notify the
further money in the Dispute Resolution        further money in the Dispute Resolution         Settlement Administrator? What is the
fund after someone has submitted a claim       fund after someone has submitted a claim        timeframe for them to submit a Claim
form.                                          form.                                           Form, an Objection, or an Opt out? Is the
                                                                                               60-day deadline tolled for these
                                                                                               individuals? If there is no further money
                                                                                               left in the Dispute Resolution Fund after
                                                                                               they have submitted a Claim Form will
                                                                                               that individual be able to opt out of the
                                                                                               settlement?” (p. 5.)

The settlement agreement provides that         The settlement agreement provides that          Settlement Share Disputes: The
the notice will inform Class Members of        the notice will inform Class Members of         Settlement Agreement provides that the
their right to dispute the information upon    their right to dispute the information upon     Notice will inform Class Members of their
which their share of the Settlement will be    which their share of the Settlement will be     right to dispute the information upon
calculated. Release ¶¶ 6.3, 6.4. There is no   calculated. Release ¶¶ 6.2. It further states   which their share of the Settlement will be
further information explaining the process     the notice will inform Class Members of         calculated. (Id. at ¶¶ 6.3, 6.4.) However,
Class Members are required to follow in        their miles driven, but the notice does not.    there is no further information explaining
order to dispute the information.                                                              the process by which Class Members are
                                                                                               required to dispute, e.g., through the claim
                                                                                               form or by letter; by electronic mail or
                                                                                               postal mail; and what documentation is
                                                                                               required and/or acceptable. (p. 6.)




                                                                     7
                        Case 3:19-cv-07545-WHA Document 166-6 Filed 01/30/20 Page 9 of 21

                    Ex. F – Chart Comparing Proposed Settlement in Rimler to Proposed Settlement in Marciano


                                                                                       Judge Massullo Rimler Order
Rimler                                     Marciano                                    (Ex. F to Postman Decl.)

The settlement notice is in English.       The settlement notice is in English.        “Have the parties confirmed that English
                                                                                       language notice is appropriate for
                                                                                       Postmates’s workforce – i.e., is English
                                                                                       language proficiency required for the
                                                                                       job?” (p. 6.)

The settlement notice does not include a   The settlement notice does not include a    “Page 2, § 2: This section should disclose
summary of other actions.                  summary of other actions.                   and briefly discuss the federal actions of
                                                                                       Lee and Albert.” (p. 6.)

The settlement notice’s summary of         The settlement notice’s summary of          “Page 3, § III: The Notice should disclose
settlement terms does not include          settlement terms does not include           that the settlement amount includes a
information about the Dispute Resolution   information about the Dispute Resolution    Dispute Resolution Fund of $250,000.
Fund of $250,000. Notice, p. 3.            Fund of $350,000. Notice, p. 5.             The Notice should state that the
                                                                                       Administration Costs are capped at
The settlement notice’s summary of         The settlement notice’s summary of
                                                                                       $450,000, as set forth in the Settlement
settlement terms does not state that       settlement terms estimates administrative
                                                                                       Agreement, not “estimated” at $450,000.”
administrative costs are capped at         costs at $450,000. Notice, p. 5.
                                                                                       (p. 6-7.)
$450,000. Notice, p. 3.




                                                                8
                       Case 3:19-cv-07545-WHA Document 166-6 Filed 01/30/20 Page 10 of 21

                   Ex. F – Chart Comparing Proposed Settlement in Rimler to Proposed Settlement in Marciano


                                                                                          Judge Massullo Rimler Order
Rimler                                      Marciano                                      (Ex. F to Postman Decl.)

The settlement award per Class Member       The settlement award per Class Member         “Page 4, § III: The Notice should explain
is based in part on whether the Class       is based in part on whether the Class         what ‘demonstrate in writing an interest in
Member has “opted out of arbitration,       Member has “opted out of the arbitration      initiating an arbitration demand against
initiated arbitration, or demonstrated in   agreement or who have already filed or        Postmates prior to October 17, 2019’
writing an interest in initiating an        taken steps to file individual arbitrations   means. (See first paragraph, line 4.) The
arbitration demand against Postmates by     prior to October 24, 2019.” Notice, p. 5.     fifth, sixth, and seventh paragraphs
October 17, 2019.” Notice, p. 4.                                                          discussing the rights and options of class
                                                                                          members is confusing. A reader could
A reader could reasonably come away         A reader could reasonably come away
                                                                                          reasonably come away with the
with the impression that only individuals   with the impression that only individuals
                                                                                          impression that only individuals who
who submit a claim form, to the exclusion   who submit a claim form, to the exclusion
                                                                                          submit a claim form, to the exclusion of
of individuals who object, are              of individuals who object, are
                                                                                          individuals who object, are participating
participating in the settlement such that   participating in the settlement such that
                                                                                          in the settlement such that they will
they will receive a payment if the          they will receive a payment if the
                                                                                          receive a payment if the settlement is
settlement is approved.                     settlement is approved.
                                                                                          approved. The Notice should be clear that
                                                                                          both submitting a claim form and
                                                                                          objecting are options that constitute
                                                                                          participation in the settlement, such that a
                                                                                          payment will be received if the settlement
                                                                                          is approved.” (p. 7.)




                                                                 9
                       Case 3:19-cv-07545-WHA Document 166-6 Filed 01/30/20 Page 11 of 21

                   Ex. F – Chart Comparing Proposed Settlement in Rimler to Proposed Settlement in Marciano


                                                                                         Judge Massullo Rimler Order
Rimler                                     Marciano                                      (Ex. F to Postman Decl.)

The settlement notice does not state in    The Court is likely to find the language in   “Page 4-6, § IV: The Notice should state
plain and concise language the effect of   this notice, while different, to also be      the effect of the release, and who it
the release and who it impacts.            lacking.                                      impacts, in plain and concise language.
                                                                                         For example: “If the Court grants final
                                                                                         approval of the Settlement, the Court will
                                                                                         enter judgment, the Settlement will bind
                                                                                         all Class Members who have not opted
                                                                                         out, and the judgment will bar all Class
                                                                                         Members from bringing any claims
                                                                                         released in the Settlement. The release is
                                                                                         described below.” This section also
                                                                                         should clearly disclose the following: (1)
                                                                                         that only by submitting a claim form, is
                                                                                         the Class Member consenting to join as a
                                                                                         party plaintiff to the FLSA claims and
                                                                                         releasing those claims; and (2) that even
                                                                                         by excluding yourself from the settlement
                                                                                         class members still release the PAGA
                                                                                         claims. The second paragraph on page 6 is
                                                                                         confusing because it appears that by
                                                                                         ‘doing nothing’ or not timely excluding
                                                                                         yourself from the settlement, a person
                                                                                         releases their FLSA claims. Also, the third
                                                                                         and fourth paragraphs cover distinctly
                                                                                         different information. The fourth
                                                                                         paragraph should not start with ‘This
                                                                                         means that . . .’.” (p. 7.)




                                                               10
                       Case 3:19-cv-07545-WHA Document 166-6 Filed 01/30/20 Page 12 of 21

                   Ex. F – Chart Comparing Proposed Settlement in Rimler to Proposed Settlement in Marciano


                                                                                            Judge Massullo Rimler Order
Rimler                                        Marciano                                      (Ex. F to Postman Decl.)

The settlement payment calculation does       The settlement payment calculation does       “Page 6, § V: The Notice discloses the
not disclose the Class Members’ estimated     not disclose the Class Members’ estimated     formula used to calculate a class
delivery miles, the value of those miles,     delivery miles, the value of those miles,     member’s settlement share. However, it
that there will be tax implications, or the   that there will be tax implications, or the   does not disclose each class members’
factors used to calculate that specific       factors used to calculate that specific       estimated Delivery Miles or estimated
Class Members’ net settlement amount.         Class Members’ net settlement amount.         value of each mile used to compute the
Notice, p. 6.                                 Notice, p. 5.                                 settlement share. This makes it practically
                                                                                            impossible for a class member to dispute
                                                                                            those figures or make a reasonable
                                                                                            estimate of their payment. The following
                                                                                            information should be clearly disclosed in
                                                                                            each individual notice: (1) The estimated
                                                                                            net settlement amount for distribution to
                                                                                            class members; (2) The fact that
                                                                                            employer-side payroll taxes will be
                                                                                            deducted from the settlement amount; (3)
                                                                                            Any factors that may impact the estimate
                                                                                            for the net settlement amount (i.e., claims
                                                                                            submitted, opt outs, reduced fee or
                                                                                            incentive awards, successful disputes,
                                                                                            exclusions of class members, etc.); and (4)
                                                                                            The data used to calculate that specific
                                                                                            class member’s share of the net settlement
                                                                                            amount, i.e., the estimated Delivery miles
                                                                                            for that class member and estimated
                                                                                            recovery per mile, which the class
                                                                                            member may contest, including whether
                                                                                            he or she is expected to have their points
                                                                                            doubled.” (p. 7-8.)




                                                                  11
                       Case 3:19-cv-07545-WHA Document 166-6 Filed 01/30/20 Page 13 of 21

                   Ex. F – Chart Comparing Proposed Settlement in Rimler to Proposed Settlement in Marciano


                                                                                          Judge Massullo Rimler Order
Rimler                                       Marciano                                     (Ex. F to Postman Decl.)

The settlement notice does not inform        The settlement notice provides that the      Page 7, § VI: This section should disclose
Class Members how to notify the              Settlement Administrator should be kept      the procedure and the means by which to
Settlement Administrator of any change of    up to date, but then does not specify that   notify the Settlement Administrator of any
address or how to misplace a                 the Settlement Administrator’s address       change of address and how to request a
lost/misplaced check. It does not explain    can be used to send updated personal         replacement check if lost or misplaced.
how to dispute estimated delivery miles or   information. Notice, p. 8; Release ¶ 5.1.    This section should explain the procedure
what documentation is necessary to do so,                                                 to dispute the estimated Delivery Miles
and the settlement notice states payments                                                 and what documentation is required
will be distributed within a “couple                                                      and/or acceptable. Lastly, the last
months,” while the settlement agreement                                                   paragraph, line 3, states that “payments
pegs distribution at 30 days after the                                                    will be mailed within a “couple months.”
settlement is final. Notice, p. 6; Release                                                The Settlement Agreement and the
¶¶ 5.1, 5.6.                                                                              preceding section state that payment will
                                                                                          be distributed approximately 30 days after
                                                                                          the settlement becomes final. (Page 6, §
                                                                                          V; see Proposed Settlement Agreement ¶¶
                                                                                          5.1, 5.6.).” (p. 8.)

There is no email opt out procedure in the   There is no email opt out procedure in the   “Page 7, § VII: The Notice does not
settlement notice and it does not disclose   settlement notice. Notice, p. 7.             provide the procedure to email an opt out.
that opting out will still release PAGA                                                   (See Proposed Settlement Agreement ¶
claims, but that those who want to opt out                                                7.1.) This section should disclose that
may still object to the PAGA component                                                    opting out of the settlement will still
of the settlement. Notice, p. 7.                                                          release the PAGA claims but that those
                                                                                          who want to opt out may still object to the
                                                                                          PAGA component of the settlement.”
                                                                                          (p. 8.)




                                                                 12
                       Case 3:19-cv-07545-WHA Document 166-6 Filed 01/30/20 Page 14 of 21

                   Ex. F – Chart Comparing Proposed Settlement in Rimler to Proposed Settlement in Marciano


                                                                                          Judge Massullo Rimler Order
Rimler                                       Marciano                                     (Ex. F to Postman Decl.)

The settlement notice does not make clear    The settlement notice does not make clear  “Page 8, §VIII: The first sentence of the
a Class Member may opt out but still         that objections should be sent by mail or  first and third paragraphs is confusing
object to the PAGA portion of the            that Class Members may submit to any of    because a class member may opt out and
settlement. Notice, p. 8.                    the settlement itself, the request for     still object to the PAGA portion of the
                                             attorneys’ fees, or the named plaintiffs’  settlement. Paragraph 8.3 of the
The settlement notice creates a new
                                             awards, while still submitting a claim for Settlement Agreement and the Notice are
obligation not contemplated in the
                                             payment. Notice, p. 8.                     inconsistent. The Notice contains an
settlement agreement whereby objecting
                                                                                        additional requirement whereby objecting
Class Members must include the dates
                                                                                        Class Members must include their dates of
they worked for Postmates. Notice, p. 8
                                                                                        service with Postmates. (See first
The settlement notice does not make clear                                               paragraph, line 6.) All reference to the
that objections should be sent by mail or                                               Court should be excluded. The Notice
that Class Members may submit to any of                                                 should be clear that objections are
the settlement itself, the request for                                                  submitted by mail to the Settlement
attorneys’ fees, or the named plaintiffs’                                               Administrator. This section should also
awards, while still submitting a claim for                                              disclose that Class Members may submit
payment. Notice, p. 8.                                                                  an objection, including to the settlement
The phrase “[i]n the manner provided” is                                                itself, the request for attorney’s fees, or
                                             The phrase “in the manner and by the
                                                                                        Plaintiffs’ awards, and also submit a claim
vague as used in the settlement notice.      deadline specified above” is vague as used
Notice, p. 8.                                                                           form for payment. “In the manner
                                             in the settlement notice. Notice, p. 7.
                                                                                        provided” in the last sentence of the third
                                                                                        paragraph is vague.” (p. 8.)




                                                                 13
                        Case 3:19-cv-07545-WHA Document 166-6 Filed 01/30/20 Page 15 of 21

                    Ex. F – Chart Comparing Proposed Settlement in Rimler to Proposed Settlement in Marciano


                                                                                           Judge Massullo Rimler Order
Rimler                                        Marciano                                     (Ex. F to Postman Decl.)

Notice of when and where the Court will       Notice of when and where the Court will      Page 8, § IX: The third sentence in lines
hold the final approval hearing is vague      hold final approval fails to inform Class    7-8 is vague: “The court will listen to
and fails to disclose that the Court will     Members who will have an opportunity to      people who have made a timely written
consider the application of attorneys’ fees   address the Court at that hearing. Notice,   request to speak at the hearing.” It is not
and service awards at the hearing. Notice,    p. 9.                                        clear what website line 10 is referring to.
p. 8.                                                                                      This section should disclose that at the
                                                                                           final approval hearing the Court will
                                                                                           consider Class Counsel’s application for
                                                                                           attorney’s fees and Plaintiffs’ service
                                                                                           awards, in addition to whether the
                                                                                           settlement is fair, reasonable, and
                                                                                           adequate.” (p. 8-9.)




                                                                  14
                        Case 3:19-cv-07545-WHA Document 166-6 Filed 01/30/20 Page 16 of 21

                    Ex. F – Chart Comparing Proposed Settlement in Rimler to Proposed Settlement in Marciano


                                                                                            Judge Massullo Rimler Order
Rimler                                         Marciano                                     (Ex. F to Postman Decl.)

The settlement notice fails to inform Class    Settlement website is given, but the         “Page 8-9, § X: This section should also
Members of the website for the Claims          settlement notice fails to list documents    direct the reader to the website. The URL
Administrator. Notice, p. 8.                   listed in the settlement website or direct   should be displayed prominently at the
                                               the reader to the Court’s website. Notice,   end of the notice and the documents
                                               p. 9                                         contained on the settlement website
Further, the settlement notice fails to list                                                should be listed, i.e., the operative
documents listed in the settlement website                                                  complaint, the Lee complaint, Albert
or direct the reader to the Court’s website.                                                complaint and any other complaint upon
Notice, p. 9.                                                                               which a release of claims may be based,
                                                                                            notice, settlement agreement, preliminary
                                                                                            approval order, all papers filed in
The settlement notice fails to contain         The settlement notice fails to contain       connection with preliminary approval
instructions on how to use the claims          instructions on how to use the claims        motions (including all orders and tentative
administration website. Notice, pp. 8-9.       administration website. Notice, p. 9         rulings) to the class. In addition, the
                                                                                            Notice should direct the reader to the
                                                                                            Court’s website
                                                                                            (https://www.sfsuperiorcourt.org/online-
                                                                                            services), which provides access to the
                                                                                            full docket in this case free of charge. The
                                                                                            Notice should contain instructions on how
                                                                                            to use the website.” (p. 10.)




                                                                   15
                       Case 3:19-cv-07545-WHA Document 166-6 Filed 01/30/20 Page 17 of 21

                   Ex. F – Chart Comparing Proposed Settlement in Rimler to Proposed Settlement in Marciano


                                                                                         Judge Massullo Rimler Order
Rimler                                      Marciano                                     (Ex. F to Postman Decl.)

The settlement calculates individual        The settlement agreement calculates          “The Individual Settlement Amounts will
settlement awards based on miles driven     individual settlement awards based on        be apportioned based on the estimated
rather than on the basis of specific        miles driven rather than on the basis of     number of miles driven while using the
damages and does not give a justification   specific damages and does not give a         Postmates application as a courier. This
for doing so. Release ¶ 5.7.                justification for doing so. Release ¶ 5.2.   approach may be justified on the basis that
                                                                                         computing specific damages for each
                                                                                         Class Participant is impossible or
                                                                                         infeasible. However, it is not clear
                                                                                         whether impossibility of infeasibility
                                                                                         exists here for three reasons: First,
                                                                                         Plaintiffs should be in possession of
                                                                                         records that elucidate variations in the (i)
                                                                                         meal and rest break, (ii) overtime, (iii) and
                                                                                         sick pay violation rates experienced by
                                                                                         putative class members. Second, waiting
                                                                                         time penalties, in particular, would only
                                                                                         be available to individuals who no longer
                                                                                         work for Defendant. Third, arguably class
                                                                                         members who worked for Postmates after
                                                                                         Dynamex presumably have stronger
                                                                                         claims than those class members whose
                                                                                         reimbursement claims may not be
                                                                                         retroactive. Please explain the justification
                                                                                         for computing the Individual Settlement
                                                                                         Amounts in the chosen manner.” (pp.
                                                                                         9-10.)




                                                                 16
                        Case 3:19-cv-07545-WHA Document 166-6 Filed 01/30/20 Page 18 of 21

                    Ex. F – Chart Comparing Proposed Settlement in Rimler to Proposed Settlement in Marciano


                                                                                             Judge Massullo Rimler Order
Rimler                                        Marciano                                       (Ex. F to Postman Decl.)

The settlement gives double distribution      The settlement gives double distribution       “The settlement’s proposal to double the
to Class Members who “opt out of              to Class Members who “opted out of the         points of class members ‘who opt out of
arbitration, initiate arbitration, or         arbitration agreement or who have already      arbitration, initiate arbitration, or
demonstrate in writing an interest in         filed or taken steps to file individual        demonstrate in writing an interest in
initiating an arbitration demand.” It gives   arbitrations[.]” It gives no reason for        initiating an arbitration demand against
no reason for doing so or elaboration as to   doing so or elaboration as to what this        Postmates’ is vague. Additionally, the
what this means. Release ¶ 5.7.               means. Release ¶ 5.2.                          reasons for such an allocation should be
                                                                                             set forth in more detail.” (p. 10.)

The number of Class Members who are           The number of Class Members who are            “To the extent that no class member is
expected to receive individual payment of     expected to receive individual payment of      capable of receiving a $100 settlement
at least $50 or $100 is not included.         at least $50 is not included. Release ¶ 5.4.   check the reminder provision is futile. To
Release ¶ 5.8.                                                                               the extent that no class member is capable
                                                                                             of receiving a $50 settlement check, the
                                                                                             redistribution process is similarly futile.
                                                                                             Please provide, assuming a 100% claim
                                                                                             rate, the number of class members
                                                                                             expected to receive an individual payment
                                                                                             of at least $50 and the number expected to
                                                                                             receive at least $100.” (p. 10.)




                                                                   17
                        Case 3:19-cv-07545-WHA Document 166-6 Filed 01/30/20 Page 19 of 21

                   Ex. F – Chart Comparing Proposed Settlement in Rimler to Proposed Settlement in Marciano


                                                                                             Judge Massullo Rimler Order
Rimler                                        Marciano                                       (Ex. F to Postman Decl.)

Plaintiffs did not provide a full valuation   Plaintiffs did not provide a full valuation    “Please explain the justification for the
of all released claims, an explanation of     of all released claims, an explanation of      broad release of claims and the
their calculation, or justification for the   their calculation, or justification for the    justification for Plaintiffs’ additional
breadth of released claims. Release ¶¶ 2.2,   breadth of released claims. Release            release of claims without proper
2.16, 2.29, and 2.41.                         ¶¶ 2.18, 2.27, and 2.37.                       compensation. To the extent Plaintiffs
                                                                                             claim the service awards may be used as
                                                                                             consideration for Plaintiffs’ release of
                                                                                             additional claims, Plaintiffs must provide
                                                                                             argument supported by citation to legal
                                                                                             authority in support of their position. All
                                                                                             information should be set forth in a
                                                                                             declaration.” (p. 10.)

The settlement agreement contemplates         The “Released Claims” term                     “Plaintiffs must reconcile ¶ 2.29 which
that FLSA releases will only be               unequivocally states that FLSA claims          purports to limit the FLSA release to those
effectuated with the submission of a valid    will be released unless there is a valid opt   who submit valid claims, with ¶ 9.2 and ¶
claim, while it also says the release of      out.                                           2.41 that effectuates a release unless a
claims is unconditional unless a Class                                                       class member opts out.” (p. 10.)
Member opts out. Release ¶¶ 2.29, 2.41,
9.2.




                                                                   18
                       Case 3:19-cv-07545-WHA Document 166-6 Filed 01/30/20 Page 20 of 21

                   Ex. F – Chart Comparing Proposed Settlement in Rimler to Proposed Settlement in Marciano


                                                                                         Judge Massullo Rimler Order
Rimler                                     Marciano                                      (Ex. F to Postman Decl.)

Plaintiffs seek to include a second        Plaintiffs seek to include a second           “Proposed Settlement ¶ 2.31: Plaintiffs
amended complaint as part of the           amended complaint as part of the              seek to file a second amended complaint,
settlement, but have not done so in        settlement, but have not done so in           but Plaintiffs have not filed a motion or a
accordance with the California Rules of    accordance with the California Rules of       stip/order to do so. A settlement based on
Court. Release ¶ 2.31.                     Court. Release ¶ 3.5.                         the proposed Second Amended Complaint
                                                                                         will not be approved until it is the
                                                                                         operative complaint. The parties must
                                                                                         comply with Cal. Rules of Court, rule
                                                                                         3.1324 in filing any such amendment.” (p.
                                                                                         11.)

The settlement release contemplates the    There is a broad bar to further litigation.   “Proposed Settlement ¶¶ 3.6.3, 3.8.11,
Court preliminarily and permanently        Release ¶ 9.2.                                ¶9.3: The Court will not order Settlement
enjoining settling Class Members from                                                    Class Members preliminarily and
initiating litigation against Postmates.                                                 permanently enjoined from initiating
Release ¶¶ 3.6.3, 3.8.11, 9.3.                                                           litigation against Postmates.” (p. 11.)

The settlement contemplates that any       The settlement contemplates that any          “Proposed Settlement ¶ 3.8.15: This
amendments thereto will not require        amendments thereto will not require           section purports to allow amendments,
further approval from the Court. Release   further approval from the Court. Release ¶    modifications, and expansions of the
¶ 3.8.15.                                  3.8.14.                                       agreement without further approval from
                                                                                         the Court after final approval. The Court
                                                                                         should not be omitted from this process.”
                                                                                         (p. 11.)




                                                                19
                        Case 3:19-cv-07545-WHA Document 166-6 Filed 01/30/20 Page 21 of 21

                    Ex. F – Chart Comparing Proposed Settlement in Rimler to Proposed Settlement in Marciano


                                                                                            Judge Massullo Rimler Order
Rimler                                        Marciano                                      (Ex. F to Postman Decl.)

Settlement release contemplates               Settlement release does not contemplate       “Proposed Settlement ¶ 6.10: The
Settlement Administrator will have to         Settlement Administrator will have to         Settlement Administrator will have to
provide receipt of any valid claim form to    provide receipt of valid claim form or        provide receipt of valid Claim Forms and
the Court, but not of any objections.         objections to the Court, but it does          Objections to the Court.” (p. 11.)
Release ¶ 6.10.                               contemplate inclusion of receipts for valid
                                              exclusion requests. Release ¶ 6.10.

The settlement release includes a release     The settlement release includes a release     “Proposed Settlement ¶ 10.6: This seems
of claims against the administration of the   of claims against the administration of the   to be a release concerning the
settlement. Release ¶ 10.6.                   settlement. Release ¶ 10.8.                   administration of the settlement. ¶ 10.6
                                                                                            bars any action against Plaintiffs, Class
                                                                                            Counsel, Settlement Administrator, or
                                                                                            Postmates based on distributions made
                                                                                            under the agreement. Why is this proper?”
                                                                                            (p. 11.)

Documents do not reveal when the              Documents do not reveal when the              “When will the website be accessible to
website will be accessible. The settlement    website will be accessible. The settlement    Class Members? What does content-
agreement contemplates the website will       agreement contemplates the website will       neutral mean? (Id. at ¶ 6.9.)” (p. 11.)
be “content neutral.” Release ¶ 6.9.          be “content neutral.” Release ¶ 6.9.

Documents do not explain whether an           Documents do not explain whether an           “Explain whether an objection is valid
objection is valid and/or waives any rights   objection is valid and/or waives any rights   and/or waives any rights if the objector
if the objector does not include a            if the objector does not include a            does not include a statement of whether
statement of whether they intend to appear    statement of whether they intend to appear    they intend to appear at the final approval
at the final approval hearing. Release        at the final approval hearing. Release        hearing, either individually or through
¶ 8.3.                                        ¶ 8.3.                                        counsel? If so, what is the justification?”
                                                                                            (p. 12.)




                                                                  20
